Archer Daniels Midland Company 4666 Faries Parkway Decatur, IL 62526 News Release May 4, 2010 FOR IMMEDIATE RELEASE ARCHER DANIELS MIDLAND COMPANY THIRD-QUARTER EARNINGS UP $ 418 MILLION Archer Daniels Midland Company (NYSE: ADM) today reported net earnings of $ 421 million and segment operating profit of $ 696 million for the quarter ended March 31, 2010—increases of$ 418 million and $ 442 million, respectively, from the Company’s totals for the same period one year earlier. · ADM earned $ 0.65 diluted EPS for the third quarter, versus last year’s breakeven third quarter. · Profit in ADM’s Oilseeds Processing segment improved $ 181 million due to both higher margins and increased volumes. · Corn Processing profit increased $ 55 million on stronger bioproducts results. · In the Agricultural Services segment, profit increased $ 44 million as ADM saw a good global supply of grains and oilseeds and modestly improving demand. · Other business units’ operating profit increased $ 162 million on improved results from flour milling operations and the absence of last year’s currency-derivative losses of equity investee, Gruma S.A.B. de C.V. “In the third quarter, the ADM team did a good job managing our large, flexible origination and processing network to meet global demands,” said Chairman of the Board and Chief Executive Officer Patricia Woertz. “We also completed startup of our Columbus ethanol dry mill and began shipments from our renewable plastics plant in Clinton, and we are commissioning our propylene glycol plant in Decatur.” Financial Highlights (Amounts in millions, except per share data) Quarter Ended Nine Months Ended March 31 March 31 Change Change Segment operating profit $ Net earnings $ $ 3 $ Diluted earnings per share $ 2.30 $ 2.52 $ Average shares outstanding 644 644 Archer Daniels Midland Company – Page 2 A summary of segment operating profit and net earnings is as follows: Quarter ended Nine months ended March 31 March 31 Change Change (in millions) Oilseeds Processing $ ) Corn Processing 49 55 Agricultural Services 44 ) Other 22 ) ) Segment operating profit Corporate ) Earnings before income taxes ) Income taxes ) ) 22 ) ) Net earnings including noncontrolling interests 3 ) Less: Net earnings (losses) attributable to noncontrolling interests (5
